UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7052



SHARIF ABDUL ALI, a/k/a Vincent Bradford Earl,

                                               Plaintiff - Appellant,

          versus


BOYD BENNETT, Director of Prisons; MICHAEL
BELL,   Superintendent;  SUSAN   RHYNE-WHITE,
Superintendent of Programs; J. JOHNSON, Sgt.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:04-ct-00948-FL)


Submitted: October 31, 2006                 Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharif Abdul Ali, Appellant Pro Se. James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sharif Abdul Ali appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        Ali v.

Bennett, No. 5:04-ct-00948-FL (E.D.N.C. May 25, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -